Citation Nr: 9922262	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a nervous disorder 
secondary to service connected duodenal ulcer disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran had active service from March 1963 to February 
1965. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected duodenal ulcer above 
20 percent, and denied service connection for a nervous 
condition secondary to service connected duodenal ulcer 
disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected duodenal ulcer is 
manifested by continuous manifestations that are not more 
than moderate and unverified anemia, without recurrent 
incapacitating episodes averaging at least 10 days' duration 
4 times per year, impairment of health, or weight loss.

3.  The record does not contain competent medical evidence of 
a nervous condition in service.

4.  The record does not contain competent medical evidence of 
a nervous condition being related to a duodenal ulcer 
condition.



CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating greater than 
20 percent for service connected duodenal ulcer have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (1998).

2.  The veteran's claim for service connection for a nervous 
condition secondary to service connected duodenal ulcer 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claim

The veteran has presented a well grounded claim for an 
increased evaluation for his service connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of the veteran's ulcer 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1998).  In 
this case, the veteran's claims folder has been rebuilt.  
Thus, the record reflects that the veteran's ulcer has been 
rated 20 percent disabling from October 1, 1977; the rating 
cannot be reconstructed prior to that date.  The Board notes, 
however, that a 20 percent rating from 1997 would now be 
protected.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (1998).  

A September 1987 VA gastrointestinal (GI) examination 
revealed that the veteran was 5 foot 11 inches tall and 
weighed 145 pounds.  He was on no specific diet except for no 
spices, and had a good appetite.  He complained of epigastric 
burning pain on an empty stomach, heartburn, and bloating.  
He had no melena, hematemena or hepatosplenomegaly, or any 
other significant GI problem.  An upper GI series of the 
distal esophagus showed a very small sliding hiatal hernia, 
with no gastroesophageal reflux elicited.  The duodenal bulb 
was not deformed, although coarsening of the mucosa of the 
duodenum was observed.  The diagnosis was hiatal hernia, 
small; coarse duodenal mucosa consistent with history of 
duodenal ulcer disease.  

In February 1995, the veteran underwent surgery by VA for 
repair of a perforated ulcer with a Graham patch.  In October 
1995, he had a radiographic and fluoroscopic evaluation by VA 
following a barium swallow.  This testing showed normal 
distensibility of the thoracic esophagus and normal mucosa.  
No obstructive lesions or gastroesophageal reflux was seen.  
However, the testing revealed a sliding hiatal hernia and 
marked deformity of the duodenal bulb, with thickening of the 
mucosal folds compatible with duodenitis.  The test could not 
rule out the possibility of an active ulcer crater.  The RO 
confirmed the 20 percent rating for duodenal ulcer in 
subsequent rating decisions.               

The veteran disagrees with the 20 percent rating for duodenal 
ulcer, contending that the evidence supports a higher rating.  
After reviewing the record, the Board finds that the evidence 
is against an increased rating for the veteran's duodenal 
ulcer.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).
  
The veteran's duodenal ulcer condition is rated under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  DC 7305 
provides for a 60 percent rating for severe duodenal ulcers; 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe duodenal ulcers; less than 
severe but with impairment of health manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
duodenal ulcers; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.

The Board considers the current status of the veteran's 
duodenal ulcer condition and finds that an increased rating 
to 40 percent is not warranted by the evidence.  The latest 
VA examination, from October 1995, revealed that the 
veteran's weight was 145 pounds, with a maximum weight of 150 
pounds over the previous year.  The veteran was not anemic 
and had no periodic vomiting.  Furthermore, this report does 
not contain a current history of recurrent incapacitating 
episodes of 10 days or more duration at least 4 times a year.  
During this examination, the veteran complained of much 
abdominal discomfort in moving and turning his trunk that 
causes him not to be able to work.  The examiner noted that 
epigastric pain occurs usually on a daily basis.  The Board 
finds that although this evidence supports the fact that the 
veteran still suffers from duodenal ulcer, there is no 
evidence that he has frequent incapacitating attacks as 
described in the 40 percent criteria.      

The Board does note that the record includes a March 1997 
letter from Dr. Carlos Maisonet Correa regarding treatment of 
the veteran's ulcers.  Dr. Maisonet Correa states that the 
veteran has been treated by his office for years, although he 
does not state how long he has treated the veteran.  The 
doctor reports that the veteran developed abdominal pain, 
anemia, vomiting, weight loss and melena, although once again 
the letter does not state when the veteran had these 
symptoms.  However, the letter goes on to say that due to an 
unimproved condition, the veteran underwent VA surgery in 
March 1993.  The doctor states that, as of the time of the 
letter, the veteran still complained of abdominal pain, and 
had diarrhea and anemia as a result of the surgery.  The 
Board notes that the VA records regarding the veteran's ulcer 
treatment, both inpatient and outpatient, do not show any 
evidence of significant weight loss or anemia.

While the Board does not discredit the letter submitted by 
Dr. Maisonet Correa, the Board does note that most of the 
symptoms that the doctor describes presumably took place 
before the veteran's VA surgery, which the records show took 
place in 1995, not 1993.  Although the doctor states that the 
veteran presently suffers from anemia, he makes no mention of 
a current weight loss problem, which is also required for a 
40 percent rating if there is no evidence of quarterly 
recurrent incapacitating episodes.  Furthermore, the record 
does not contain any actual medical records detailing the 
veteran's anemia.  The Board finds that the evidence is more 
consistent with a moderate duodenal ulcer problem, as opposed 
to a moderately severe problem.  The veteran does have 
continuous symptoms, but the evidence of his gastrointestinal 
pains dose not persuade the board that they are more than 
moderate in severity.  Therefore, the Board finds that the 
current 20 percent rating is the most appropriate according 
to the Schedule.       

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (now the United States Court of Appeals for 
Veterans claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § .3321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claim warrants the assignment 
of an extraschedular rating. 

This 20 percent disability rating for duodenal ulcers, 
according to the Schedule, does not preclude the Board from 
granting a higher rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule that anticipates greater 
disability from duodenal ulcers.  The record does not 
establish a basis to support a higher rating for this 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent hospitalization for his duodenal ulcer condition.  
The Board recognizes that the veteran underwent perforated 
ulcer surgery in February 1995, but since that time there is 
no record of further hospitalization.  The record also does 
not show that this condition has markedly interfered with his 
employment.  For the reasons noted above, the Board concludes 
that the impairment resulting from duodenal ulcers is 
adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.


	II.  Service connection claim

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has held that 
a well grounded claim is comprised of three specific 
elements:  (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the 
absence of any one of these three elements, the Board must 
find that a claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board first looks to evidence of the veteran's current 
disability regarding his claimed nervous condition.  VA 
outpatient treatment progress notes from October 1994 show 
that the veteran had a probable depressive disorder with 
impulsivity.  These progress notes also refer to a history of 
alcohol dependence and participation in a state alcoholism 
program.  The notes also describe how a recent accident 
involving his son had contributed to his depressed state.  
The clinical assessment consisted of alcohol dependence, 
chronic depressive disorder, ruling out dysthymia with 
anxiety episodes, and impulsive traits with low self esteem.  
He was prescribed medication and supportive counseling.  A 
March 1995 VA discharge summary for unrelated treatment 
refers to an existing diagnosis for a neuropsychiatric 
condition.  The Board is satisfied that the veteran has 
submitted sufficient evidence of a current nervous condition 
for purposes of satisfying a well grounded claim.

As for evidence of a disease or injury incurred or aggravated 
during active service, the Board finds that there is no 
competent evidence of the veteran having a nervous condition 
during active service.  As discussed in the previous section, 
the record before the Board is a reconstructed file.  The 
only service medical records in evidence are the veteran's 
induction and separation examinations.  These records do not 
provide any evidence of a neuropsychiatric condition in 
service.  In his June 1996 claim for service connection for a 
nervous connection, the veteran stated that his nervous 
condition was due to military fatigue.  He stated further 
that this condition caused the ulcers for which he has 
received treatment.  The Board does not find any evidence 
from a competent medical authority that the veteran was 
diagnosed with military fatigue or a nervous condition during 
his active service.  The veteran has also stated, in his 
March 1997 statement in support of claim, that his 
neuropsychiatric condition is due to his service connected 
ulcer condition.  The Board does not find any competent 
medical evidence that the veteran's ulcer condition has 
caused the veteran's present nervous condition.  An August 
1996 letter from Manuel J. Colon-Vargas, M.D., psychiatrist, 
refers to psychiatric treatment provided to the veteran in 
1972 and 1973 for schizophrenia, undifferentiated type.  
However, this medical information does not provide any 
evidence of a neuropsychiatric condition during the veteran's 
active service, from March 1963 to February 1965, or of 
schizophrenia within one year thereafter.         

After reviewing the entire record, the Board finds that the 
veteran has not submitted sufficient evidence of a nervous 
condition existing in service, or any neuropsychiatric 
condition that developed due to his duodenal ulcer condition.  
Therefore, the Board must conclude that the veteran's claim 
is not well grounded.  See 38 U.S.C.A. § 5107(a).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the March 1997 statement of 
the case advises the veteran that there is no competent 
evidence of a nervous condition in service, nor evidence of 
this neuropsychiatric condition being related to duodenal 
ulcers.  Moreover, unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded. 


ORDER

Entitlement to an increased rating for duodenal ulcer is 
denied.  Entitlement to service connection for a nervous 
condition secondary to service connected duodenal ulcer 
disorder is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

